Name: Commission Regulation (EC) No 15/2002 of 7 January 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0015Commission Regulation (EC) No 15/2002 of 7 January 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 004 , 08/01/2002 P. 0003 - 0003Commission Regulation (EC) No 15/2002of 7 January 2002amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) Since the current tendering procedure has not yet resulted in the disposal of the quantity of rice put up for sale, a later date should be set for the last partial invitation to tender for the tenders opened by Commission Regulations (EC) No 1938/2001(4), (EC) No 1939/2001(5) and (EC) No 1940/2001(6).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 5(2) and (3) of Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 respectively is hereby replaced by the following: "2. The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 12.00 (Brussels time), with the exception of Wednesday, 26 December 2001, Wednesday, 2 January 2002 and Wednesday, 9 January 2002.3. The closing date for the submission of tenders for the last partial invitation to tender shall be 20 March 2002 at 12.00 (Brussels time)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 11.(5) OJ L 263, 3.10.2001, p. 15.(6) OJ L 263, 3.10.2001, p. 19.